DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Election/Restriction	
Applicant’s election without traverse of Group I: claims 1-2 in the reply filed on 8/29/2022 is acknowledged.
Claims 3-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/20/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “excellent continuous punching property” in claims 1 and 2 is a relative term which renders the claim indefinite. The term “excellent continuous punching property” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what would be considered an “excellent” continuous punching property, as any steel sheet may be considered to have an “excellent” continuous punching property when compared to a steel sheet with a lesser continuous punching property. 
Claim 1 recites the limitation "the product" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the range" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the product" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the rolling direction" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 is dependent on claim 1 and is thus also rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/031710, wherein Yashiki (US 2019/0316221), is used and cited herein as an English language equivalent.
Regarding claims 1-2, Yashiki teaches a non-oriented electrical steel sheet having a chemical composition containing, by mass%, 3.0-4.0% Si, 1.0-3.3% Mn, more than 0% and 0.0040% or less Al, more than 0% and 0.0050% C, more than 0% and 0.0040% or less N, more than 0% and 0.0050% or less S, more than 0% and 0.0050% or less Ti, 0% to 0.050% of Sn and/or Sb, and a remainder of Fe and impurities (Abstract), which overlaps with the instantly claimed composition ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. One of ordinary skill in the art would only need to select from the overlapping portion of the ranges to arrive at the compositions as claimed. For example, when the steel sheet of Yashiki contains 0.0026% C and 1.8% Mn (Table 1: Test Number 1), the product of Mn and C is 0.00468, which meets the instantly claimed range.
Yashiki does not explicitly teach that its steel sheet has an excellent continuous punching property, a yield strength in the rolling direction of 600 MPa or more, and Young’s modulus in the rolling direction of 200 GPa or more. 
However, Yashiki teaches a non-oriented electrical steel sheet with an overlapping composition, as discussed above, and teaches a production method comprising heating a slab, hot rolling, hot-rolled sheet annealing, pickling, cold rolling, final annealing with a soaking temperature of 700-1100°C, cooling from the soaking temperature to 200°C or lower at an average cooling rate of 1-50°C/s ([0110]-[0124]). This process is substantially similar to the process described in paragraphs [0029]-[0031] of the instant specification, which comprises steelmaking, hot rolling (or hot rolling, hot rolled sheet annealing), pickling, cold rolling, final annealing at ≤740°C, and cooling in the temperature range of 600 to 100°C at an average cooling rate of 60°C/s or less.
Therefore, as the non-oriented electrical steel sheet of Yashiki comprises an overlapping composition and is made by a substantially similar process, as discussed above, one of ordinary skill in the art would expect the steel sheet of Yashiki to have an excellent continuous punching property, a yield strength in the rolling direction of 600 MPa or more, and Young’s modulus in the rolling direction of 200 GPa or more. In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734